Judgment so far as appealed from by plaintiff reversed on the law and a new trial granted as to the second cause of action alleged in the complaint, and judgment otherwise affirmed, with costs to the plaintiff. The reversal is upon the ground that the authority of the defendants to charge to plaintiff’s account the $9,007.56 deficit in the J. B. Headley special account was a question of fact, depending upon the intent of the parties, and not of law and should have been submitted to the jury. AH concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.